DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to because it does not includes proper section headings as provided in 37 CFR 1.77(b). Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, “the” should be deleted from line 1; it is not clear if “the material” recited in lines 3 and 7-8 is referring to the plurality of materials recited in line 2; and there is lack of antecedent basis in the claim for “the tested material” in line 4.
In claim 2, it is not clear if “the material” recited in line 1 is referring to the plurality of materials recited in line 2 of base clam 1.
Claim 3 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013017049 to Kraska et al [hereinafter Kraska] (see attached translation).
Referring to claim 1, Kraska discloses a method for non-destructive testing (figures 2, 7, 10) of components produced from carbon fiber reinforced composite materials (8) (CFRP) comprising:
heating the material (8) with an external source (1) (paragraphs 6, 9, 11, 16, 23);
recording (with 11) the temperature distribution (profile) pattern of the tested material (8) (paragraphs 2, 18, 20, 49, 51, 56, 57);
analyzing (with 19) the recorded temperature distribution pattern (paragraphs 2, 49); and 
detecting the presence of defective areas (16) (paragraphs 2, 11, 25, 29, 56);
characterized in that the material (8) is heated by exposing the carbon fiber included in the material to a high-frequency electromagnetic field (paragraph 30).

Referring to claim 2, Kraska discloses that the material (8) is heated by a high-frequency electromagnetic field at a frequency of 50-500 kHz (e.g., greater than 150 kHz) (paragraph 30).

Referring to claim 3, Kraska discloses that the temperature distribution pattern is recorded by means of a thermal imaging device (camera) (paragraphs 2, 18, 20, 49, 51, 56).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing non-destructive testing of a carbon fiber material for a a defect using a temperature distribution created by an electromagnetic field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/16/21